Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	A preliminary amendment to the claims was filed 9/08/2020. The status of the claims is as follows:
	Claims 1-8 are pending.
	Claims 1-4 are currently amended.
	Claims 5-8 are original.
	Claims 1-8 are currently examined.

Priority
The instant application is a 371 of PCT/KR2018/013911 filed 11/14/2018. Foreign priority is claimed to KR 10-2018-0029364 filed 03/13/2018. A certified copy of the foreign priority application was received 09/08/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2020 is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 starts with the word “food” in lower case. It appears to be a typo, however, it is unclear if something was intended to preface it.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and claims dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 steps (2) and (3), it is unclear what is meant by the three “species” (of the Inonotus obliquus, Ganoderma lucidum and Phellinus linteus). The three fungi belong to three different genera. As it is currently written, this step suggests that three species of each identified genus and species should be inoculated into the broth for a total of nine different organisms. However, this doesn’t make sense because only one species in each genus is indicated. For purposes of examination, the step in the claim shall be interpreted in light of the specification as Potato Dextrose Broth (PDB) co-inoculated with mycelia from each of the three mushroom types that are described in step (1).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korean patent 10-1358648 (Tae Bong Lee, 02/04/2014) in view of PGPub 20090148558 and further in view of Cook (Fungal ripened meats and meat products, chapter 5, G. Campbell-Platt et al (eds), Fermented Meats, (c) Springer Science+Business Media Dordrecht, 1995, 110-129); Rosin Cerate Quirky quality science, “What we know about fungi and cured meats”, 9/24/2015, downloaded from http://www.rosincerate.com/2015/09/what-we-know-about-fungi-and-cured-meats.html; Shen et al, “Antimicrobials from mushrooms for assuring food safety, Comprehensive Reviews in Food Science and Food Safety, Vol. 00, February 2017, 1-14, downloaded from https://www.researchgate.net/publication/313537574_Antimicrobials_from_Mushrooms_for_Assuring_Food_Safety_Antimicrobials_from_mushrooms; and Glamočlija et al (Chemical characterization and biological activity of Chaga (Inonotus obliquus), a medicinal “mushroom”, Journal of Ethanopharmacology 162 (2015) 323-332. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Inonotus obliquus, Ganoderma lucidum and Phellinus linteus are individually cultured in Potato Dextrose Agar using spores. After the mycelia grows from the spores, mycelia from each fungus is then co-cultured together in Potato Dextrose Broth for 4-6 weeks after which a rice barley medium is inoculated with the co-cultured mycelium and allowed to grow for 4-7 weeks at 25-30°C. The mycelia in the potato dextrose broth is cultured at 25-30°C. The rice barley medium is obtained by soaking the rice barley mixture for 4-8 hours followed by dehydration. Calcium carbonate is added in an amount of 0.5-2 parts by weight based on 100 parts by weight of dehydrated rice barley. The rice barley mixture is sterilized at 120-125°C for 30 minutes to 2 hours. The mycelia is isolated from the rice barley medium, is finely cut and added to cumin, basil, dill weed, dill seed, and salt which is then used to cure meat. There are no method steps recited in the curing process. Thus, this can be performed simply by dry rubbing the mycelia mixture onto the meat for flavoring.
Korean patent 10-1358648 teaches a method in Example 1 ([0050]-[0055]) of separately culturing Inonotus obliquus, Ganoderma lucidum and Phellinus linteus using mushroom extract. Mycelia grew on the culture medium of each mushroom [0053]. After 30 days, all three types of culture medium were mixed such that all three types of mushroom mycelia were growing together for a total of 40 days. In paragraph [0066] glutinous rice was soaked in 100 g of calcium carbonate added to 10 kg of water for two hours. It was then dehydrated and sterilized for an hour and 20 minutes at 1.2 atm after which each of the different types of mycelia were added to the rice and cultivated for 30 days at 24-25°C [0067]. In paragraph [0082] Korean patent 10-1358648 teaches that the mixed mycelia had a greater content of beta-glucan than growing them individually. In addition, the patent teaches that mixing the mycelia from different mushroom types reduces the amount of fungal contamination and is therefore highly productive [0086]. A dried powder of the mixed mycelia was subsequently manufactured into a health food [0108] and [0109] and is a food additive as taught in [0134]. Claim 1 of the Korean patent 10-1358648 teaches separately establishing cultures of Inonotus obliquus, Ganoderma lucidum and Phellinus linteus followed by mixing the cultures together. Claims 7 and 8 teach cultivation conditions of 20-40°C.
Korean patent 10-1358648 does not teach culturing the mushroom varieties separately in Potato Dextrose Agar, nor does it teach Potato Dextrose broth for the co-culturing step. In addition, it doesn’t teach barley in the rice medium. Furthermore, it doesn’t teach soaking the rice barley medium for 4-8 hours nor does it teach adding the calcium carbonate to the dried rice barley, although it is added to the soaking water. Korean patent 10-1358648 also doesn’t specifically teach sterilization performed at 120-125°C, although at 1.2 atm, it approximates that temperature range. Furthermore, it doesn’t teach isolating the co-cultured mycelia, finely cutting the mycelia, adding cumin, basil, dill weed, dill seed, a salt, and performing curing. Finally, Korean patent 10-1358648 does not teach a curing agent comprising the afore-mentioned spices.
PGPub 20090148558 teach a method of producing mushroom mycelia to be used as a meat analog or to enhance the flavor of meat. In paragraph [0022] they teach potato dextrose agar medium for culturing mushroom spores because it allows for a large preparation of purely cultured strains under microbiologically stable conditions. The publication teaches that in order to mass produce mycelia, potato dextrose broth is used [0023]. Paragraph [0021] teaches that nutrients such as malt (barley that has been steeped, germinated, and dried) and rice straw may be used to support the growth of mycelia. Although the publication doesn’t teach adding calcium carbonate to the dried rice barley, the publication in [0025] and [0026] shows the recognition that pH must be controlled during mycelia cultivation which can be done using calcium carbonate, for example.
Cook teaches fungal ripened meats and meat products wherein the aging of the meat may be accelerated faster using fungi. In section 5.3 on page 114, for example, proteolytic fungi are used to age meat by intentionally inoculating the surface of beef with Thamnidium elegans. In addition to tenderizing the meat in only 3-4 days, the growth of bacteria was suppressed. On page 120, in the third 
Rosin Cerate teach the fungi can be used to tenderize meat while increasing flavor (see paragraph 2). In the third paragraph, they teach that fungi growing on the outside of meats can form a protective coating of mycelium that limits exposure of the meat to oxygen and light, ensuring a stable color and flavor while preventing meat fats from going rancid as well as block the entrance of undesirable microbes (pathogens, agents of spoilage) into the meat.
Shen et al teach that antimicrobials from mushrooms can assure food safety. Tables 1 and 2 show that Phellinus and Ganoderma have antimicrobial activity.
Glamočlija et al teach that Inonotus obliquus, a medicinal mushroom, exhibits antimicrobial effects (section 3.3 on page 327 and Table 3).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to culture and co-culture Inonotus obliquus, Ganoderma lucidum and Phellinus linteus and to use the mycelial extracted therefrom as a food additive as taught by Korean patent 10-1358648 and to modify the method to include potato dextrose agar and broth in order to prepare a large quantity of mycelium as taught by PGPub 20090148558. It would have been further obvious to add the co-cultured fungal mycelia to cure and age meat given the benefits fungi bring to the meat, such as meat tenderization and antimicrobial activities as taught by Cook and Rosin Cerate. It was known at the time of filing that Inonotus obliquus, Ganoderma lucidum and Phellinus linteus were edible/medicinal and showed antimicrobial activity as taught by Shen et al and Glamočlija. As a result, it would have been obvious to substitute the Thamnidium elegans with the co- cultures of Inonotus obliquus, Ganoderma lucidum and Phellinus linteus as taught by the Korean patent 10-1358648 given the benefits they teach of co-culturing the fungi. Adding various spices to the mycelia meat additive would have been an 



Conclusion
	No claim is allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661